El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 19 de octubre de 1994 Bayamón Steel Processors, Inc. (Bayamón Steel) instó una demanda en cobro de dinero contra Barrio Obrero Steel Yard, Inc. (BOSY) ante el Tribunal de Primera Instancia, Sala Superior de San Juan. En ésta reclamó el pago de $154,806.20 por concepto de mercancías vendidas, intereses, costas y honorarios de abogado. Además, solicitó una orden para el embargo pre-ventivo de bienes de BOSY hasta la suma de $200,000 para asegurar la efectividad de la sentencia que, en su día, pudiese obtener a su favor. Asimismo, sometió una fianza, emitida por United Surety & Indemnity Co. (United), por la suma de $300,000 para responder por los daños y perjui-cios que pudieran causarse como consecuencia del embargo.
El tribunal de instancia expidió la orden solicitada por Bayamón Steel, la cual fue diligenciada el 21 de octubre de 1994. A esos efectos, fueron embargadas unas cuentas por cobrar que ascendían a $26,772 y una cuenta bancaria, la cual tenía un balance de $5,585.85, pertenecientes a BOSY.
A sólo cuatro días de diligenciado el embargo, el 25 de octubre de 1994 la demandante Bayamón Steel presentó ante el foro de instancia una demanda enmendada. En ésta incluyó una nueva causa de acción por fraude de acreedores y acumuló a Marino A. Villa y a Javier A. Villa como demandados adicionales. (1) Además, solicitó del tribunal de instancia la expedición de una orden de prohibi-ción de enajenar contra BOSY y la entrega de unos activos que ésta alegadamente había ocultado. Sin previa celebra-ción de una vista ni la prestación de fianza, el tribunal de *612instancia emitió la orden solicitada. En ésta se le ordenó a BOSY y a los codemandados Villa que pusieran todos sus bienes muebles bajo el control del tribunal, así como tam-bién copia de los títulos sobre bienes inmuebles propiedad de BOSY, bajo apercibimiento de desacato.
La referida orden fue diligenciada el 31 de octubre de 1994.(2) Tres días después, el 3 de noviembre de 1994, BOSY se acogió al Capítulo 7 de la Ley de Quiebras Federal. La Corte de Quiebras de Estados Unidos para el Distrito de Puerto Rico ordenó la paralización del procedi-miento judicial en contra de BOSY; no obstante, el proce-dimiento prosiguió en contra de los codemandados Villa ante el tribunal de instancia.
Así las cosas, los nuevos demandados contestaron la de-manda enmendada, negando los hechos medulares de ésta. Reconvinieron contra Bayamón Steel, aduciendo que se ha-bían visto obligados a retirar su corporación de la industria de compra y venta de artículos de hierro y acero, además de tener que someter sus activos al procedimiento de liqui-dación bajo el Capítulo 7 de la Ley de Quiebras Federal por motivo de las órdenes de embargo y prohibición de enajenar expedidas por el tribunal; en vista de ello, reclamaron da-ños, alegando que no habían podido realizar negocios con dicha empresa, lo cual, según arguyen, hubiera maximi-zado el valor económico del haber de la corporación.(3) Bayamón Steel, por su parte, contestó la reconvención, negando todo lo alegado.
El 30 de octubre de 1996 el foro de instancia desestimó la demanda incoada por Bayamón Steel contra los code-mandados Villa; no obstante, ordenó la continuación del *613procedimiento judicial, específicamente, en cuanto a las re-convenciones presentadas. Tras varios trámites procesales, que incluyeron la celebración de una vista, el referido foro determinó que la actuación de Bayamón Steel, consistente en embargar bienes de BOSY y obtener una orden de pro-hibición de enajenar, fue la causa de los daños y perjuicios sufridos por los codemandados. En tal virtud, condenó a Bayamón Steel a pagar a Javier A. Villa $13,000(4) y a Ma-rino A. Villa ochenta y cuatro mil trescientos veintinueve dólares ($84,329).(5) Además, le ordenó a United que hiciera efectivo dicho pago. (6)
United, por su parte, instó una acción independiente so-bre sentencia declaratoria y nulidad de sentencia. En ésta alegó, entre otras cosas, que la enmienda a la demanda efectuada por Bayamón Steel, sin su consentimiento, tuvo el efecto de relevarla de su obligación de responder por los daños ocasionados a raíz de los mecanismos de asegura-miento de sentencia solicitados. Los codemandados Villa solicitaron la desestimación de la demanda o que se dictara sentencia sumaria a su favor, arguyendo que, como fiador *614solidario, United debía responder por todos los daños causados.
El tribunal de instancia emitió una sentencia parcial final concluyendo, entre otras cosas, que la enmienda a la demanda realizada por Bayamón Steel, en la que añadió una nueva causa de acción y dos nuevos demandados, constituyó una modificación que no tuvo ningún efecto en la obligación contraída por United. En tal virtud, concluyó que esta última no quedó liberada de su compromiso como fiadora de Bayamón Steel. Asimismo, dispuso que la fianza emitida el 20 de octubre de 1994 garantizaba y cubría no sólo los daños que pudiese causar el embargo, sino tam-bién, la prohibición de enajenar.
Inconforme con dicho dictamen, United acudió ante el Tribunal de Apelaciones. Mediante Sentencia de 31 de oc-tubre de 2000 el referido foro resolvió que “la fianza judicial suscrita por United se expidió para que el tribunal autorizase el embargo de bienes, [y] no una solicitud de prohibición de enajenar”. Apéndice, pág. 313. Sostuvo que la enmienda a la demanda realizada posteriormente por Bayamón Steel, a los efectos de acumular nuevos deman-dados, incluir una nueva causa de acción y solicitar la ex-pedición de una orden de prohibición de enajenar, no fue notificada a —ni consentida por— United. En tal virtud, concluyó que esta última sólo debía responder por los da-ños causados a consecuencia del embargo preventivo que fue solicitado como parte de la acción de cobro de dinero originalmente instada. De este modo, el foro apelativo in-termedio redujo la cuantía de la indemnizaciones concedi-das por el tribunal de instancia.(7)
Insatisfechos, los codemandados Villa acudieron ante este Tribunal —vía certiorari— alegando, en síntesis, que el Tribunal de Apelaciones incidió al concluir que la obliga-ción que como fiador asumió United estaba limitada a los *615daños causados a consecuencia del embargo preventivo que fue solicitado como parte de la acción de cobro de dinero originalmente instada.
Expedimos el recurso. Contando con las comparecencias de ambas partes y estando en condición de resolver, proce-demos a así hacerlo.
rH
El Art. 1722 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 4872, dispone específicamente que la fianza puede ser de tres tipos: convencional, legal o judicial. Refiriéndonos, en particular, a las fianzas judiciales, hemos señalado que se trata de aquellas “requeridas por los tribunales en el ejercicio legítimo de sus funciones, y que persiguen dar efectividad a las órdenes y sentencias que se dicten en los diversos asuntos que se atienden a diario”. J.R. Vélez Torres, Curso de derecho civil: derecho de contratos, San Juan, Ed. Rev. Jur. U.I.A., 1990, T. IV, Vol. II, pág. 532.
Algunos de los elementos característicos de esta figura jurídica son los siguientes: (i) se trata de una garantía personal y no real; (ii) es accesoria a la obligación principal; (iii) constituye una obligación solidaria, por lo que no procede exigir la excusión de bienes del fiado, y (iv) puede constituirse mediante un contrato gratuito u oneroso. Véanse: G.E. C. & L. v. So. T & O. Dist., 132 D.P.R. 808, 814—815 (1993); García v. The Commonwealth Ins. Co., 118 D.P.R. 380, 386 (1987); Caribe Lumber v. Inter-Am. Builders, 101 D.P.R. 458, 467-468 (1973); Vélez Torres, op. cit, págs. 529-531.
Por otro lado, el Art. 1726 de nuestro Código Civil, 31 L.P.R.A. see. 4876, en su primer párrafo, establece tres principios medulares que rigen la normativa de esta clase de contrato, a saber: la fianza nunca se supone; siempre deberá ser expresa, y nunca podrá extenderse más allá de lo *616contenido en ella. A esos efectos, hemos señalado que “a los fiadores no puede hacérseles responsables más allá de aquello a que se obligaron”. Stella, hoy su Sucn. v. Municipio de Guayanilla, 76 D.P.R. 783, 799 (1954). Véanse, además: García v. The Commonwealth Ins. Co., ante, pág. 392; Avalo v. Cacho, 71 D.P.R. 105, 110 (1950).
Aun cuando la doctrina prevaleciente es en el sentido de que las fianzas prestadas en consideración al pago de primas deben ser interpretadas liberalmente a favor de sus beneficiarios, este Tribunal ha sido enfático al expresar que ello no constituye carta blanca para imponer, mediante interpretación, obligaciones que un fiador nunca pensó asumir. Véanse: Caguas Plumbing v. Continental Const. Corp., 155 D.P.R. 744 (2001); Mun. San Juan v. Stadium & Coliseum Opers., 113 D.P.R. 490, 494 (1982); Demas v. Builders, Inc., Co., 109 D.P.R. 774, 781 (1980).
Un ejemplo de este principio lo encontramos en Caguas Plumbing v. Continental Const. Corp., ante, donde, citando a Mun. San Juan v. Stadium & Coliseum Opers., ante, explicamos que la doctrina de interpretación liberal de la fianza tiene como límite natural el principio mayor de la supremacía de la voluntad de las partes. A esos efectos, señalamos que
... si bien nuestra jurisprudencia ha resuelto que un contrato de fianza ha de interpretarse liberalmente, de modo que favo-rezca las reclamaciones de terceros beneficiados, dicha inter-pretación no puede abstraerse de la verdadera intención de las partes. Caguas Plumbing v. Continental Const. Corp., ante, págs. 754-755.
Según concluimos, en este tipo de casos “[d]ebe aten-derse, en primer plano, el texto del contrato, visto en su totalidad y de acuerdo con las reglas de hermenéutica dis-puestas en nuestro Código Civil”. Íd., pág. 755.
*617h-f
Como señaláramos anteriormente, en el presente caso Bayamón Steel solicitó del tribunal una orden de embargo preventivo para asegurar la efectividad de la sentencia que en su día pudiera recaer en un pleito por cobro de dinero instado contra BOSY. Para responder por los daños y per-juicios que dicho embargo pudiera causar, Bayamón Steel obtuvo de United una fianza, la cual fue expedida y acep-tada por el tribunal.(8)
Cinco días después de que United prestara la referida fianza, Bayamón Steel presentó una demanda enmendada en la cual añadió una causa de acción en fraude de acree-dores y acumuló dos nuevos demandados. Además, solicitó —y obtuvo— del tribunal la expedición de una orden de prohibición de enajenar en contra de BOSY; todo ello sin notificar previamente a la compañía fiadora. Esto explica la alegación de United a los efectos de que, por no haber sido notificada de la demanda enmendada, ha quedado li-berada de responder por los daños que tanto el embargo como la prohibición de enajenar hubiesen causado. De este modo, arguye que la obligación que contrajo originalmente *618ha sufrido una modificación extintiva. En ese aspecto, no le asiste la razón; veamos por qué.
Nuestro Código Civil contiene una disposición que es categórica al disponer que “[p] ara que una obligación quede extinguida ... es preciso que así se declare terminantemente o que [la obligación original] y la nueva sean de todo punto incompatibles”. Art. 1158 (31 L.P.R.A. see. 3242). Esto es, el llamado “efecto novatorio extintivo” se produce solamente cuando las partes lo han querido y así lo han declarado en forma inequívoca, o en su defecto, cuando la intención de novar se deriva de la incompatibilidad absoluta entre las dos obligaciones. G. & J., Inc. v. Doré Rice Mill, Inc., 108 D.P.R. 89, 91 (1978); Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 389 (1973). En tal virtud, este Tribunal ha expresado que por estar en juego una cuestión de intención, la novación nunca se presume. Id. Es importante recordar que para que exista la novación extintiva es imprescindible que la obligación original desaparezca. Véase J.R. Vélez Torres, Derecho de obligaciones: curso de derecho civil, 2da ed., San Juan, Ed. Rev. Jur. U.I.A., 1997, págs. 225-226.
Es por lo antes expuesto que entendemos que, a diferen-cia de lo que alega United, el caso de marras realmente no trata sobre una novación extintiva. La obligación original que United contrajo en ningún momento ha dejado de existir. Como señaláramos anteriormente, United se obligó a garantizar los daños que el embargo —efectuado a raíz de la demanda en cobro de dinero— pudiera ocasionar. Esta obligación ha quedado intacta. La posterior enmienda a la demanda, presentada por Bayamón Steel, no la hizo desaparecer.
Tampoco estamos ante un caso en que las partes hayan expresado inequívocamente su deseo de que la obligación quede extinta o ante la situación en que una nueva obliga-ción resulta de todo punto incompatible con la original. Por lo tanto, no cabe hablar de la ocurrencia de una novación *619extintiva que releve a United de responder por los daños ocasionados como consecuencia del embargo. Claro, que tampoco estamos ante un caso de novación modificativa como, en efecto, alega una minoría de este Tribunal.
A diferencia de lo que sucede en la novación extintiva, en la modificativa sí se mantiene el régimen normativo que regía la obligación original, sólo que ahora la obligación ha sido "renovada”. Ello ocurre siempre que falte el animus novandi o haya compatibilidad entre las obligaciones. Vélez Torres, op. cit., pág. 227. Ahora bien, es importante aclarar que, aun en el caso de la novación modificativa, donde no es necesario el animus novandi; la modificación de la obligación original no puede quedar al arbitrio de una sola de las partes.
Como es sabido, el elemento característico que distingue toda relación jurídica obligacional radica en que siempre involucra a dos partes: la deudora y la acreedora. M. Albaladejo, Derecho Civil: Derecho de Obligaciones, 10ma ed., Barcelona, Ed. Bosch, 1997, T. II, pág. 19. A tales efectos, se ha señalado que “[e]n cuanto a los sujetos que intervienen en la relación ... la ley contempla la existencia de un deudor (elemento pasivo) y un acreedor (elemento activo)”. Vélez Torres, op. cit., pág. 7. Ello significa que en toda obligación jurídica el acreedor siempre se sitúa frente a un deudor determinado o determinable. Id. La presencia de estos dos sujetos es indispensable tanto en el momento en que nace la obligación como al momento en que ésta se modifica o extingue.
En el presente caso Bayamón Steel enmendó su de-manda y solicitó un nuevo método de aseguramiento de sentencia, sin notificar a United; esto es, actuó en ausencia de un nuevo proceso de negociación en el cual United tu-viera la oportunidad de evaluar —y aceptar— los nuevos riesgos a los que se enfrentaba en la eventualidad de que tuviera que responder por los daños causados a consecuen-cia de la prohibición de enajenar que se solicitaba. A ello se *620tine el agravante de que Bayamón Steel enmendó su de-manda original, no sólo para incluir una nueva causa de acción —donde se imputaba un fraude de acreedores— sino, además, para acumular dos nuevos demandados. Es evidente que este nuevo cuadro fáctico resultaba mucho más riesgoso que una simple acción en cobro de dinero, la cual, a todas luces, aparentaba ser válida, líquida y exigible. Una modificación de este tipo definitivamente re-quería el concurso y consentimiento de ambas partes.
Lo anteriormente expuesto es suficiente para concluir que Bayamón Steel estaba impedida de modificar, unilate-ralmente, la obligación original. Ya hemos señalado que la fianza no puede extenderse más allá de lo contenido en ella; ésta siempre deberá ser expresa y nunca podrá ser objeto de suposiciones. No podemos exigirle a United que responda más allá de aquello a lo que se obligó. Véanse: Stella, hoy su Sucn. v. Municipio, ante, pág. 799; Avalo v. Cacho, ante, pág. 110; García v. The Commonwealth Ins. Co., ante, pág. 392.
Concluir lo contrario necesariamente implicaría respon-sabilizar a la compañía fiadora por unos daños —causados a raíz de una prohibición de enajenar— que United defini-tivamente no garantizó. Ello abriría las puertas para que un demandante, con la simple enmienda a una demanda, pueda —unilateralmente— extender la obligación del fia-dor más allá de lopactado.(9) Dicho curso de acción resulta ser, llana y sencillamente, inaceptable.
*621En virtud de lo antes expuesto concluimos, tal y como lo hizo el foro apelativo intermedio, que en el caso de marras “no” estamos ante una novación, “ni” modificativa “ni” ex-tintiva, sino ante un nuevo método de aseguramiento de sentencia para el cual el demandante no obtuvo fianza alguna.(10) A esos efectos, coincidimos con el foro apelado en cuanto a que en el presente caso United sólo debe responder por los daños ocasionados como resultado del embargo de bienes solicitado. Ello, naturalmente, significa que la parte demandante, Bayamón Steel, deberá responder por los daños y perjuicios ocasionados por la prohibi-ción de enajenar, según fueron debidamente computados por el foro de instancia. (11)
hH i — I
Por los fundamentos antes expuestos, procede decretar la confirmación de la sentencia emitida por el Tribunal de Apelaciones en el presente caso.

Se dictará sentencia de conformidad.

*622La Jueza Presidenta Señora Naveira Merly disintió con una opinion escrita. El Juez Asociado Señor Fuster Berlin-geri concurrió con el resultado sin opinion escrita. El Juez Asociado Señor HernándezDenton se inhibiO.
-0-

(1) Es menester señalar que en la referida demanda enmendada se acumularon, además, a las esposas de los codemandados y a las sociedades legales de bienes gananciales por ellos compuestas. Ambos codemandados eran accionistas de Barrio Obrero Steel Yard, Inc. (BOSY).


(2) El alguacil que realizó dicho diligenciamiento sólo notificó a BOSY por con-ducto de su presidente, Javier A. Villa.


(3) Agregaron que el cierre de BOSY les causó pérdidas económicas que, según el codemandado Marino A. Villa, ascienden a más de $50,000 y, según el otro codeman-dado Javier A. Vüla, son mayores de $25,000. Además, alegaron que a consecuencia de las actuaciones de Bayamón Steel Processors, Inc. (Bayamón Steel) han sufrido angustias mentales y daños emocionales.


(4) Estos $13,000 fueron desglosados por el foro de instancia de la siguiente manera: $3,000 por concepto de daños emocionales y mentales como consecuencia de la orden de prohibición de enajenar que provocó el cierre de Barrio Obrero Steel; $5,000 por los daños “a su relación personal con el Banco y el Comercio”, y $5,000 por los gastos legales en que incurrió como consecuencia de la prohibición de enajenar que “provocó el cierre de las operaciones de BOSY [Barrio Obrero Steel]”. Apéndice, pág. 69. En relación con los daños sufridos a su relación personal con la banca y el comercio, los atribuyó al embargo y a la prohibición de enajenar. No especificó cuál de estos actos prevaleció ni en qué proporción se deberían fijar.


(5) De éstos, $50,000 correspondían a la pérdida en la venta de materiales y equipo gravados a su favor por $70,000 con la hipoteca de bienes muebles los cuales “tuvieron que venderse” en $20,000; $16,329 por la pérdida en el recobro de cuentas por cobrar ocasionada por el embargo; $6,000 de gastos legales incurridos en la tramitación del caso; $7,000 por desembolso al Tribunal de Quiebras y $5,000 por daños “a su relación personal con el comercio y la banca” ocasionados por el embargo y la prohibición de enajenar. Id. Al igual que con el codemandado Javier A. Villa, el foro de instancia no especificó una proporción atribuible a las últimas alegadas actuaciones.


(6) En la alternativa, se le citó para que mostrara causa por la cual no debería ser obligada a pagar. Asimismo, se le notificó la sentencia emitida en contra de Bayamón Steel.


(7) Las indemnizaciones de Mariano y Javier Villa fueron reducidas de $84,000 a $31,829 y de $13,000 a $2,500, respectivamente. Apéndice, pág. 317.


(8) Ésta disponía lo siguiente:
“POR CUANTO: El demandante BAYAMÓN STEEL PROCESSORS, INC., ha esta-blecido una acción civil contra la parte demandada.
‘TOR CUANTO: El demandante ha solicitado el aseguramiento de la Sentencia que pudiera recaer a su favor en dicha acción.
‘TOR CUANTO: Este Honorable Tribunal ha exigido la presentación de una fianza por la suma de TRESCIENTOS MIL DÓLARES ($300,000.00) como condición previa a dicho aseguramiento y para responder a los daños y peijuicios que causen como consecuencia de dicho aseguramiento al aquí demandado o a cualquier tercero.
‘TOR TANTO: Nosotros BAYAMÓN STEEL PROCESSORS, INC., como Principal y UNITED SURETY & INDEMNITY COMPANY como Fiadora, siendo ésta una cor-poración debidamente autorizada y organizada bajo las leyes del Estado Libre Aso-ciado de Puerto Rico, garantizamos la obligación que ha contraído la parte deman-dante en la acción civil de epígrafe respondiendo a la suma de TRESCIENTOS MIL DÓLARES ($300,000.00) para responder de los daños y peijuicios que se causen por consecuencia de dicho aseguramiento al aquí demandado o cualquier tercero.” Apén-dice, pág. 19.


(9) Esta situación ha sido objeto de estudio en la jurisdicción norteamericana. Por ejemplo, en Bayham v. Maryland National Insurance Company, 415 P.2d 120 (Ariz. App. 1966), el tribunal apelativo de Arizona liberó a la compañía fiadora en cuanto a las enmiendas efectuadas en la demanda original. A esos efectos, expresó: “... we cannot find where the surety contemplated or agreed upon additional causes of action and therefore should be released therefrom. We hold the amendment of the complaint by adding the new causes of action subsequent to the giving of the bond operates as release of the surety upon such bond against that portion of the judgment based upon de new causes of action. As to the original cause of action which was carried over in the amended complaint and into the judgment there is no release.” Id., pág. 125.
*621Del mismo modo, en Hall v. Cutler Bindery Co., 26 P. 2d 1109 (D. Or. 1933), y Petri v. Manny, 170 P. 127 (D. Wash. 1918), se liberó a la compañía fiadora de toda responsabilidad por las enmiendas efectuadas a la demanda. A esos mismos efectos, en el caso White v. Nemours Trading Corporation, 290 P. 250, 251 (D.C. Mass. 1923), citando a Doran v. Cohen, 17 N.E. 647, 648 (Mass. 1888), se dispuso: “[t]he sureties upon a bond to dissolve an attachment are not discharged by an amendment of the declaration, unless its effect is to let in a new cause of action, and thus to impose upon them a liability greater than that which they assumed by signing the bond.” (Énfasis suplido.)


(10) Esto es, la fianza emitida para asegurar el embargo preventivo, ordenado originalmente por el Tribunal de Primera Instancia, no se puede extender sin el consentimiento de la fiadora al aseguramiento de los riesgos que comprenden una nueva orden de prohibición de enajenar emitida por ese tribunal posteriormente, a solicitud de la parte demandante. La fiadora sólo responde por los daños y peijuicios que le pudieran ocasionar a la parte demandada como consecuencia de la previa orden dictada sobre embargo preventivo.


(11) Es de advertir que en el presente caso el foro apelativo intermedio se limitó a modificar la sentencia parcial apelada por United Surety & Indemnity, confir-mando expresamente al foro de instancia en cuanto al resto de la sentencia.